       Case 7:19-cv-00096-O Document 11 Filed 07/23/21                          Page 1 of 4 PageID 38



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     WICHITA FALLS DIVISION


RIKKY PARIKH,                                             §
                                                          §
                   Movant,                                §
                                                          §
V.                                                        §    NO. 7:19-CV-096-O
                                                          §    (NO. 7:08-CR-007-O)
UNITED STATES OF AMERICA,                                 §
                                                          §
                   Respondent.                            §

                                           OPINION AND ORDER

           Came on for consideration the motion of Rikky Parikh, Movant, under 28 U.S.C. § 2255

to vacate, set aside, or correct sentence by a person in federal custody. The Court, having

considered the motion, the Government’s response, the record, including the record in the

underlying criminal case, No. 7:08-CR-007-O, and applicable authorities, finds that the motion

should be dismissed as untimely.

I. BACKGROUND

           The record in the underlying criminal case reflects the following:

           On April 9, 2008, Movant was named in a three-count indictment charging him in count

one with conspiracy to manufacture 500 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. § 846, in count two with

possession of a “list I chemical,” knowing and having reasonable cause to believe that this

chemical would be used to manufacture a controlled substance, in violation of 21 U.S.C.

§ 841(c)(2), and in count three with carrying and possessing a firearm during and in relation to and

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). CR Doc.1 16.


1
    The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 7:08-
    Case 7:19-cv-00096-O Document 11 Filed 07/23/21                            Page 2 of 4 PageID 39



Movant originally entered a plea of not guilty. CR Doc. 26. He later signed a written plea

agreement, CR Doc. 32, and a factual resume. CR Doc. 33. The plea agreement provided, among

other things, that Movant waived his right to appeal and to contest his convictions in any collateral

proceedings except in certain circumstances not pertinent here. CR Doc. 32 at 6. The Court

accepted Movant’s plea of guilty. CR Doc. 39. Movant was sentenced to a term of imprisonment

of 120 months as to count one of the indictment and to a term of 60 months as to count three of

the indictment, to be served consecutively. Count two of the indictment was dismissed on the

Government’s motion. CR Doc. 44. Movant did not appeal.

II. GROUND OF THE MOTION

        Movant asserts one ground in support of his motion, alleging that his conviction under

§ 924(c) must be vacated pursuant to the Supreme Court’s rulings in Johnson v. United States, 576

U.S. 591 (2015),2 Begay v. United States, 553 U.S. 137 (2008),3 Sessions v. Demaya, 138 S. Ct.

1204 (2018),4 and United States v. Davis, 139 S. Ct. 2319 (2019).5 Doc.6 4 at 7.

III. TIMELINESS OF THE MOTION

        A one-year period of limitation applies to motions under § 2255. The limitation period runs

from the latest of:

        (1) the date on which the judgment of conviction becomes final;
        (2) the date on which the impediment to making a motion created by government
        action in violation of the Constitution or laws of the United States is removed, if
        the movant was prevented from making a motion by such governmental action;




CR-007-O.
2
  Johnson addresses the residual clause of the Armed Career Criminal Act of 1984 and is not applicable here.
3
  Begay likewise concerns the residual clause of the Armed Career Criminal Act of 1984.
4
  Sessions holds that the residual clause of 18 U.S.C. § 16(b) is unconstitutionally vague.
5
  Davis holds that the residual clause of 18 U.S.C. § 924(c)(3) is unconstitutionally vague.
6
  The “Doc. __” reference is to the number of the item on the docket in this civil action.
                                                         2
    Case 7:19-cv-00096-O Document 11 Filed 07/23/21                             Page 3 of 4 PageID 40



         (3) the date on which the right asserted was initially recognized by the Supreme
         Court, if that right has been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral review; or
         (4) the date on which the facts supporting the claim or claims presented could
         have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Typically, the time begins to run on the date the judgment of conviction

becomes final. United States v. Thomas, 203 F.3d 350, 351 (5th Cir. 2000). A criminal judgment

becomes final when the time for seeking direct appeal expires or when the direct appeals have

been exhausted. Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987).

         Movant recognizes that his judgment long ago became final. He urges that his motion is

timely because he relies upon cases that were not available during sentencing. Doc. 4 at 10. As

noted, supra, however, none of the cases upon which Movant relies is pertinent here. Movant’s

conviction under count three of the indictment was for using or carrying a firearm during and in

relation to and in furtherance of a drug trafficking crime, not “any crime of violence.” CR Doc.

16. The residual clause played no role in his sentencing. In re Navarro, 931 F.3d 1298, 1302–03

11th Cir. 2019); United States v. Williams, No. 14-131, 2020 WL 7861309, at *2 (E.D. La. Dec.

31, 2020)(citing cases). In determining whether § 2255(f)(3) applies, the Court is limited to

deciding whether Movant is asserting the same right initially recognized by the Supreme Court,

thus rendering his motion timely. United States v. London, 937 F.3d 502, 506 (5th Cir. 2019).

Here, Movant is not asserting the same right recognized in Davis or any of the other cases he cites.

His motion is untimely and must be dismissed.7




7
  As the Government notes, Movant could not proceed with his motion in any event. Doc. 8 at 5, n.3. He failed to raise
the issue on direct appeal. United States v. Shaid, 937 F.2d 228, 231 (5th Cir. 1991)(en banc). And, in any event, he
waived the right to appeal as part of his plea agreement. CR Doc. 32.
                                                          3
   Case 7:19-cv-00096-O Document 11 Filed 07/23/21                 Page 4 of 4 PageID 41



IV. CONCLUSION

      For the reasons discussed herein, movant’s motion is DISMISSED AS UNTIMELY.

      Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

      SO ORDERED on this 23rd day of July, 2021.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                               4
